Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I, drawn to claims 1-15, in the reply filed on September 26, 2022, is acknowledged. 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 26, 2022.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. [US 2021/0407963 A1] (hereinafter Lin).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Lin teaches, 
a semiconductor device (PS, Figs. 1-4; Fig. 4), comprising: 
a circuit substrate (500/340/320/310/300, Figs. 1-4, Para. 34 and 48), 
a semiconductor package (dies 10 and 20, Figs. 1-4, Para. 21) disposed on the circuit substrate (500/340/320/310/300), and 
a metallic cover (600A, Fig. 4, Para. 58-59), disposed over the semiconductor package (10 and 20) and over the circuit substrate (500/340/320/310/300), the metallic cover (600A) comprising: 
a cap (602A, Fig. 4, Para. 60) overlying the semiconductor package (10 and 20, Figs. 1-4, Para. 21); and 
outer flanges (604, Fig. 4, Para. 60), disposed at edges of the cap (602A), connected with the cap (602A), and extending towards the circuit substrate (500/340/320/310/300, Fig. 4), 
wherein a region of a bottom surface of the cap (602A) has a curved profile (see also Figs. 10A-10B, Para. 70, 73-74, corresponding to items of Figs. 4, 7, 8A-8B, and 10A-10B) matching a warpage profile of the semiconductor package (10 and 20) and the circuit substrate (500/340/320/310/300, Fig. 4), and the region having the curved profile extends over the semiconductor package (10 and 20, Fig. 4).

Regarding claim 2, Lin teaches, 
the semiconductor device of claim 1, further comprising a thermal interface (610, Fig. 4, Para. 57) material disposed between the cap (602A, Fig. 4, Para. 60) and the semiconductor package (dies 10 and 20, Figs. 1-4, Para. 21) and contacting the region of the cap (602A) having the curved profile (Fig. 4; see also Figs. 10A-10B, Para. 70, 73-74, corresponding to items of Figs. 4, 7, 8A-8B, and 10A-10B).

Regarding claim 3, Lin teaches, 
the semiconductor device of claim 1, wherein a top surface of the cap (602A, Fig. 4, Para. 60) is substantially flat (Fig. 4).

Regarding claim 10, Lin teaches, 
a semiconductor device (PS, Figs. 1-4; Fig. 4), comprising: 
a circuit substrate (500/340/320/310/300, Figs. 1-4, Para. 34 and 48); 
a first semiconductor package (die 10, Figs. 1-4, Para. 21) disposed on the circuit substrate (500/340/320/310/300); 
a thermal interface material (610, Fig. 4, Para. 57) disposed on a rear surface of the first semiconductor package (10) further away from the circuit substrate (500/340/320/310/300, on opposing surface, Fig. 4); and 
a metallic cap (602A, Fig. 4, Para. 60), extending on the thermal interface material (610) over the first semiconductor package (10) and the circuit substrate (500/340/320/310/300), 
wherein the rear surface of the first semiconductor package (10) presents a warped profile (Fig. 4; see also Figs. 10A-10B, Para. 70, 73-74, corresponding to items of Figs. 4, 7, 8A-8B, and 10A-10B), 
wherein the metallic cap (602A) includes a first region in direct contact with the thermal interface material (610 in contact with inner surface S2 of cap 602A, Fig. 7, Para. 61) over the semiconductor package (10, Fig. 4), and 
wherein a thickness of the metallic cap (602A) varies throughout the first region conformally to the warped profile of the rear surface of the semiconductor package (10, thickness T1 to T602, see Fig. 7, relating to Fig. 4), the thickness being measured along a vertical stacking direction of the circuit substrate (500/340/320/310/300, Figs. 1-4, Para. 34 and 48), the first semiconductor package (10), and the thermal interface material (610, Fig. 7, Para. 61).

Regarding claim 12, Lin teaches, 
the semiconductor device of claim 10, further including outer flanges (604, Fig. 4, Para. 60) extending towards the circuit substrate (500/340/320/310/300, Figs. 1-4, Para. 34 and 48) at a peripheral edge of the metallic cap (602A, Fig. 4, Para. 60), wherein the outer flanges (604) and the metallic cap (602A) are integrally formed (at dotted line markings, Fig. 4; see also wherein the cap and flanges may be connected in various arrangements, Para. 60).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Kim et al. [US 2020/0402882 A1] (hereinafter Kim).

Regarding claim 4, Lin teaches,
the semiconductor device of claim 1, comprising the outer flanges (604, Fig. 4, Para. 60) and the circuit substrate (500/340/320/310/300, Figs. 1-4, Para. 34 and 48).
Lin does not specifically disclose,
	a separate support disposed between the outer flanges and the circuit substrate.
However, it is noted that Lin teaches,
wherein flange portion 604 may be separate from cover portion 602A.
Referring to Kim, Kim teaches, 
	the semiconductor device of claim 1 (1, Fig. 4), further comprising a support (dam 11, Fig. 4, Para. 22) disposed between the outer flanges (32, Fig. 4, Para. 21-23) and the circuit substrate (10, Fig. 4, Para. 22).
In view of such teachings of Lin and Kim, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include the supporting feature of Kim to provide structural support for the device (i.e. bonding/retaining feature) (see MPEP § 2144.07).  In addition, it would have been obvious to form the support as a continuous or separable structure to achieve the same structural result (see MPEP § 2143.I.A/E and §2144.04.V.B./E.).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Kim and Chigullapalli et al. [US 2019/0074252 A1] (hereinafter Chigullapalli).

Regarding claim 5, Lin teaches,
the semiconductor device of claim 4, further comprising a first adhesive (620, Fig. 4, Para. 58) disposed between the outer flanges (604, Fig. 4, Para. 60) and the circuit substrate (500/340/320/310/300, Figs. 1-4, Para. 34 and 48).
Lin does not specifically disclose,
a second adhesive disposed between the support and the outer flanges.
However, it is noted that Lin does disclose,
wherein an adhesive, bonding element (620), is used to secure flange portion (604, which can also be formed integrally as a separate support) on substrate 500 (Fig. 4, Para. 58-59).
Referring to Kim, Kim teaches,
the support (dam 11, Fig. 4, Para. 22) and the circuit substrate (10, Fig. 4, Para. 22) and a second adhesive (60, Fig. 4, Para. 21) disposed between the support (dam 11, Fig. 4, Para. 22) and the outer flanges (32, Fig. 4, Para. 21-23).
Kim does not specifically disclose,
a first adhesive disposed between the support and the circuit substrate.
Referring to Chigullapalli, Chigullapalli teaches,
a first adhesive (via bonding material such as glue or solder, Para. 21) disposed between the support (120, Fig. 2, Para. 27) and the circuit substrate (102, Fig. 2, Para. 27) and a second adhesive (gasket material 220, Fig. 2, Para. 27) disposed between the support (120) and the outer flanges (wherein the adhesive is bonded towards the ends of sink 130 which would be obvious as a thermally conductive cap as depicted in Fig. 2).
In view of such teachings of Lin, Kim, and Chigullapalli,
it would have been obvious to one of ordinary skill in the art at the time of the invention to use the adhesives taught by Kim and Chigullapalli with Lin’s invention to form the structurally stable and thermally conductive structures for the intended thermal energy transfer of the device (see MPEP § 2143.I.A § 2144.07).

Regarding claim 6, Lin teaches,
an adhesive (620, Fig. 4, Para. 58) and the outer flanges (604, Fig. 4, Para. 60).
Lin does not specifically disclose,
wherein an adhesive is disposed between the support and the circuit substrate and a rubber seal disposed between the support and the outer flanges.
However, it is noted that Lin does disclose, 
wherein an adhesive, bonding element (620), is used to secure flange portion (604, which can also be formed integrally as a separate support) on substrate 500 (Fig. 4, Para. 58-59).
Referring to Chigullapalli, Chigullapalli teaches,
an adhesive disposed between the support (120, Fig. 2, Para. 27) and the circuit substrate (102, Fig. 2, Para. 27) and a rubber seal (gasket material 220 comprising rubber, Para. 20 and 39) disposed between the support (120, Fig. 2, Para. 27) and the outer flanges (ends of sink 130 which would be obvious as a thermally conductive cap as depicted in Fig. 2).
In view of such teachings of Lin, Kim, and Chigullapalli,
it would have been obvious to one of ordinary skill in the art at the time of the invention to use a rubber seal for joining the thermally conductive materials to the circuit substrate for its favorable mechanical durability (i.e. molding/shaping properties) and to protect internal components from corrosion and other contamination (see MPEP § 2143.I.A § 2144.07).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Kim, Chigullapalli, and Sakamoto et al. [US 2011/0079902 A1] (hereinafter Sakamoto).

Regarding claim 7, Lin does not specifically disclose,
fasteners extending through the outer flanges and the rubber seal to be tightened in the support.
Referring to Sakamoto, Sakamoto teaches, 
wherein fasteners (21, Figs. 2A-2B, Para. 28) extend through the outer flanges (ends of heat dissipation cap 11, Figs. 2A-2B, Para. 28) and the rubber seal (8, Fig. 2B, Para. 34) to be tightened in the support (Figs. 2A-2B, Para. 34).
In view of such teachings of Lin with Kim, Chigullapalli, and Sakamoto,
it would have been obvious to one of ordinary skill in the art at the time of the invention to include a sealing structure such as a fastener, pin, or bolt with a rubber material to securely attach the thermal cap to the substrate for the semiconductor package to transfer heat when in operation.  Furthermore, it would be obvious to use a durable material such as rubber with the fixing device (i.e. fasteners) to minimize unintentional damage of warpage of the device where mechanical stress from tightening the fixtures may arise (see MPEP § 2144.07). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Lu et al. [WO 2022/041010 A1] (hereinafter Lu).

Regarding claim 8, Lin teaches,
the metallic cover (600A, Fig. 4, Para. 58-59) and the semiconductor package (dies 10 and 20, Figs. 1-4, Para. 21).
Lin does not specifically disclose,
a thermal interface material disposed on a top surface of the metallic cover and a heat dissipator, disposed on the thermal interface material.
Referring to Lu, Lu teaches,
the semiconductor device of claim 1 (Fig. 4), further comprising: 
a thermal interface material (120, Fig. 4, Pag. 7, Lin. 53) disposed on a top surface of the metallic cover (103, Fig. 4, Pag. 8, Lin. 25), at an opposite side with respect to the semiconductor package (chip 101, Fig. 4, Pag. 6, Lin. 45); and 
a heat dissipator (11, Fig. 4, Pag. 20, Lin. 9), disposed on the thermal interface material (120).
In view of such teachings of Lin and Lu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include Lu’s heat dissipation arrangement for improved thermal transfer and removal from the semiconductor device during intended operation (see MPEP § 2144.07).

Regarding claim 9, Lin teaches,
a top surface of the cap (602A, Fig. 4, Para. 60) at an opposite side with respect to the semiconductor package (dies 10 and 20, Figs. 1-4, Para. 21).
Lin does not specifically disclose,
a layer of bonding material, disposed on a top surface of the cap and an upper block of conductive material, disposed on the layer of bonding material, in between the cap and the heat dissipator.
Referring to Lu, Lu teaches,
the semiconductor device of claim 8, wherein the metallic cover further comprises: 
a layer of bonding material (wherein 310 joins 120, Fig. 4), disposed on a top surface of the cap (upper cover 31/310/311, Fig. 4, Pag. 6, Lin. 46) at an opposite side with respect to the semiconductor package (chip 101, Fig. 4, Pag. 6, Lin. 45); and 
an upper block of conductive material (wherein thermal interface material 120 is thermally conductive, Fig. 4, Pag. 7, Lin. 53), disposed on the layer of bonding material (310), in between the cap (31/310/311) and the heat dissipator (11, Fig. 4, Pag. 20, Lin. 9).
In view of such teachings of Lin and Lin,
it would have been obvious to one of ordinary skill in the art at the time of the invention to further include a thermally conductive bonding surface on top of the cap as taught by Lu, to further add an additional heat dissipating structure to efficiently remove heat from the semiconductor package when in use (see MPEP 2144.07).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Viswanathan et al. [US 2019/0021162 A1] (hereinafter Viswanathan).

Regarding claim 11, Lin teaches,
the metallic cap (602A, Fig. 4, Para. 60).
Lin does not specifically disclose,
wherein the metallic cap includes a silver-diamond composite material.
Referring to Viswanathan, Viswanathan teaches,
the semiconductor device of claim 10, wherein the metallic cap (heat sink 18, Fig. 1) includes a silver-diamond composite material (Para. 17).
In view of such teachings of Lin and Viswanathan, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use diamond composite materials as taught by Viswanathan due to their favorable electrical and thermal conductive properties (see MPEP § 2144.07).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Kai et al. [US 2019/0157183 A1] (hereinafter Kai).

Regarding claim 13, Lin teaches,
the semiconductor device of claim 12, wherein the outer flanges (604, Fig. 4, Para. 60) and the metallic cap (602A, Fig. 4, Para. 60) are part of a first cover block disposed over the first semiconductor package (dies 10, Figs. 1-4, Para. 21), and the semiconductor device further comprises: 
a second semiconductor package (10) disposed on the circuit substrate (wherein a first die 10 and encapsulant 400 is over circuit substrate 500/340/320/310/300, Figs. 1-4, and 8A-8B) beside the first semiconductor package (second die 10 adjacent to first die 10, Fig. 8A, Para. 68); and 
a second cover block including a second metallic cap and outer flanges integrally formed (wherein it would be known to duplicate said components to form another identical block, Fig. 8A, Para. 68), the second cover block being disposed over the second semiconductor package (wherein it would be obvious to form the duplicate structure over the second, and identical semiconductor package 10 as explained by Lin, Fig. 8A, Para. 68).
Lin does not specifically disclose, 
wherein a second cover block includes second outer flanges.
However, Lin does mention, 
that the second semiconductor package may be formed substantially the same as the first package (Para. 68).
Referring to Kai, Kai teaches, 
the semiconductor device of claim 12 (Figs. 12 and 22; wherein Figs. 19, 20, and 22 correspond to the embodiment of Figs. 1-18, Para. 81 and 94), wherein the outer flanges (sidewalls 1z/attachment plates 2a/2b, Fig. 12, Para. 70) and the metallic cap (top surface of 1z, Fig. 12) are part of a first cover block (3a1, Fig. 22, Para. 97; comprising housing 21, Figs. 19-20) disposed over the first semiconductor package (wherein semiconductor device structures [see Fig. 12] are beneath 3c1, Fig. 22, Para. 97), and the semiconductor device further comprises: 
a second semiconductor package (circuit board 3a/3b/3c, Fig. 12, Para. 60) disposed on the circuit substrate (5, Fig. 12, Para. 60) beside the first semiconductor package (31a, Fig. 22, Para. 95); and 
a second cover block (3a2, Fig. 22) including a second metallic cap (same structure as first cover block; top surface of 1z, Fig. 12) and second outer flanges integrally formed (1z/ 2a/2b, Fig. 12), the second cover block (3a2, Fig. 22) being disposed over the second semiconductor package (comprising 3a/3b/3c, Fig. 12, within 31b, Fig 22; Fig. 12).
In view of such teachings of Lin and Kai, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form identical structures for each semiconductor cover block and underlying features to form multiple semiconductor package dies in rows, columns, or other matrix orientations (see MPEP § 2144.07).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Lu.

Regarding claim 14, Lin teaches,
the semiconductor device of claim 10, wherein 
the first semiconductor package includes a central chip encapsulated by an encapsulant (400, Figs. 1-4, Para. 18) and the metallic cap (602A, Fig. 4, Para. 60).
Lin does not specifically disclose,
wherein the metallic cap further includes a protrusion formed at a top surface of the metallic cap, and 
a footprint of the protrusion overlaps with a span of the central chip.
Referring to Lu, Lu teaches,
the semiconductor device of claim 10, wherein 
the first semiconductor package (comprising chip 101, Fig. 1, Pag. 7, Lin. 27) includes a central chip (101) encapsulated by an encapsulant, 
the metallic cap (upper cover 31/310/311, Figs. 1-2b, Pag. 8, Lin. 26) further includes a protrusion formed at a top surface of the metallic cap (wherein D1_max represents protrusion thickness, Fig. 2a, Pag. 9, Lin. 22), and 
a footprint of the protrusion overlaps with a span of the central chip (Fig. 2a).
In view of such teachings of Lin and Lu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to improve surface contact between the metallic cover and thermal interface material for improved thermal exchange efficiency of the device during operation (see MPEP § 2144.07).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and further in view of Kim and Lee et al. [KR 2021/0075270 A] (hereinafter Lee).

Regarding claim 15, Lin teaches,
the semiconductor device of claim 12, comprising the outer flanges (604, Fig. 4, Para. 60) and the circuit substrate (500/340/320/310/300, Figs. 1-4, Para. 34 and 48),
Lin does not specifically disclose,
a support disposed between the outer flanges comprising an outer frame located at an edge of the circuit substrate; and 
at least one rib connecting a pair of opposite edges of the outer frame.
Referring to Kim, Kim teaches,
the semiconductor device of claim 12, further comprising a support (dam 11, Fig. 4, Para. 22) disposed between the outer flanges (32, Fig. 4, Para. 21-23) and the circuit substrate (10, Fig. 4, Para. 22), wherein the support (11) comprises: 
an outer frame located at an edge of the circuit substrate (extending along edges of 10, Figs. 4-5B).
However, Kim does not specifically disclose,
at least one rib connecting a pair of opposite edges of the outer frame.
Referring to Lee, Lee analogously teaches the limitation of claim 12,
further comprising at least one rib (405, Fig. 9, Pag. 7, Lin. 2) connecting a pair of opposite edges of the outer frame (connecting edges of 401, Fig. 9, Pag. 7, Lin. 4).
In view of such teachings of Lin, Kim, and Lee, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include the support structures of Kim and Lee to form the cap over the semiconductor packages to complete the thermal exchange structure for each chip.  Furthermore, forming separate structures would have been known to optimize the formation and removal of device structures (i.e. removing a specific semiconductor package or component) (see MPEP § 2143.I.A and § 2144.07).  Forming the cap and supporting structures integrally would be obvious as part of the fabrication and packaging process to maintain the intended thermally conductive contacts between the heat dissipation device and semiconductor chip using compatible thermally conductive bonding materials as taught by Kim (see MPEP 2144.04.V.B).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Deshpande et al.  		[US 2006/0199299 A1]
Hou et al.			[US 2014/0252572 A1]
Kaneko				[CN 105009439 A]	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819